DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Peterson et al. (US 2016/0125587) discloses tracking item in which paragraph [0049] teaches the identification module 202 may reference a data store, such as a database of images of items that have been registered to be tracked in order to identify a particular item.  In some embodiments, the identification module 202 performs one or more pattern recognition analyses on a captured image of an item in order to identify the item.  For example, the identification module 202 may capture an image of a user's set of keys that have been set down on a kitchen table.  The identification module 202 may perform pattern recognition on the image, in order to determine one or more items or objects in the image, and compare the images of the items to one or more images of registered items stored in the data store.  In this manner, the identification module 202 may identify a particular item that has been registered to be tracked. But, the closest prior art, does not explicitly disclose registering a user to an object locating system that collects data from the user, wherein the user can revoke permission to the object locating system at any time; receiving at the object locating system a request defining an object to be located, the input data request being received audibly by a digital assistant; analyzing the request with the object locating system by classifying the object to be located with an image search of a corpus of images correlated to comparison objects, render the claim allowable over prior art.

	The closest prior art, Gupta et al. (US 2015/0358777) discloses in paragraph [0077],  [0077] The given IoT device can also optionally augment the location profile of the given IoT device based on ALI captured by the given IoT device itself relevant to the given IoT device's immediate surroundings, 610.  For example, in addition to populating the location profile with one or more images captured by nearby IoT devices, the given IoT device could also populate the location profile with its own captured image assuming the given IoT device had image capture capability (e.g., the given IoT device takes a picture that shows a landmark, and this picture can be sent to another device so that the given IoT device can be recognized as being close to the landmark and potentially a camera angle or orientation of the landmark can be used to further pinpoint the given IoT device's relative location).  Also, the given IoT device can optionally transmit the location profile to another device, 615.  For example, in a scenario where the given IoT device is misplaced by a user and the user is trying to track down the location of ..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818.  The examiner can normally be reached on Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/18/2021